The defendant below was convicted and sentenced on a charge of having violated the prohibition laws, which judgment was affirmed by the Court of Appeals. The defendant prosecutes error here, assigning many grounds of error, including abuse of discretion by the trial judge in refusing a third continuance asked for by reason of the illness of counsel.
Much of the evidence offered by the state consisted of admissions of fact made by the accused, which was testified to by witnesses called by the state, and which evidence tended to establish guilt. The defendant asked that the intoxicants found in his possession be suppressed as evidence against him. This request was refused.
This court does not pass upon the weight of the evidence. However, in view of the somewhat unusual claims of counsel with respect to the claimed abuse of discretion on the part of the trial court, we have carefully considered all the evidence in the bill of exceptions, and have also examined all errors claimed by counsel for the defendant in argument in this court.
We are unable to find any abuse of discretion on the part of the trial court, nor do we find any prejudicial error in the action of the trial court in refusing to disregard and suppress the evidence in the form of intoxicants found in the possession of the defendant. We find no prejudicial error manifest in the record.
The judgment of conviction and sentence must therefore be affirmed.
Judgment affirmed.
MATTHIAS, DAY, ALLEN and STEPHENSON, JJ., concur. *Page 152